NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                         FILED
                             FOR THE NINTH CIRCUIT                           JUN 06 2016

                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS

ALVIN ALEXANDERSON,                              No. 13-36140

               Plaintiff - Appellant,            D.C. No. 3:13-cv-00813-HZ

 v.
                                                 MEMORANDUM*
JAMES GORDON MONROE; et al.,

               Defendants - Appellees.


                   Appeal from the United States District Court
                            for the District of Oregon
                   Marco A. Hernandez, District Judge, Presiding

                              Submitted May 24, 2016**

Before:        REINHARDT, W. FLETCHER, and OWENS, Circuit Judges.

      Alvin Alexanderson appeals pro se from the district court’s judgment

dismissing on the basis of claim preclusion his action to quiet title. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo. Mpoyo v. Litton

Electro-Optical Sys., 430 F.3d 985, 987 (9th Cir. 2005). We affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The district court properly dismissed Alexanderson’s action as barred by the

doctrine of claim preclusion because Alexanderson’s claims were based on the

same factual transaction at issue in a prior state court action and could have been

raised in that action. See Dodd v. Hood River County, 59 F.3d 852, 861-62 (9th

Cir. 1995) (explaining that federal court must give same preclusive effect to state

court judgment as it would have in the state it was rendered and setting forth

Oregon’s claim preclusion doctrine).

      AFFIRMED.




                                          2                                      13-36140